Name: Commission Regulation (EEC) No 342/93 of 16 February 1993 re- establishing the levying of the customs duties on products falling within CN code 6403, originating in Indonesia and Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 17. 2. 93 Official Journal of the European Communities No L 40/9 COMMISSION REGULATION (EEC) No 342/93 of 16 February 1993 re-establishing the levying of the customs duties on products falling within CN code 6403, originating in Indonesia and Thailand, to which die preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply Whereas, in the case of products falling within CN code 6403, originating in Indonesia and Thailand, the indivi ­ dual ceiling was fixed at ECU 4 410 000 ; whereas on 22 January 1993, imports of these products into the Com ­ munity originating in Indonesia and Thailand reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Indonesia and Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefer ­ ences for 1991 in respect of certain industrial products originating in developing countries ('), extended into 1992 by Regulation (EEC) No 3917/92 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded for 1993 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; HAS ADOPTED THIS REGULATION : Article 1 As from 20 February 1993, the levying of customs duties, suspended for 1993 pursuant to Council Regulation (EEC) No 3831 /90, shall be reintroduced on imports into the Community of the following products, originating in Indonesia and Thailand ! Order No CN code Description 10.0670 6403 Footwear with outer soles of rubber, plastics, leather or composi ­ tion leather and uppers of leather Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p . 1 . 0 OJ No L 396, 31 . 12. 1992, p . 1 .